Case 3:20-cv-00248-CRS Document 45 Filed 11/23/20 Page 1 of 17 PageID #: 664




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT LOUISVILLE


D.S.S., et al.                                                                             PLAINTIFFS

vs.                                                        CIVIL ACTION NO. 3:20-CV-248-CRS

THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA AND TIME WARNER CABLE                                                         DEFENDANTS


                                     MEMORANDUM OPINION

        On February 26, 2020, Plaintiffs, D.S.S., by and through his next friend and custodian,

Quintina McDowell (“McDowell”), and Javey Brown (“Brown”), filed a lawsuit in Jefferson

County Circuit Court seeking the full amount of their mother’s, Jacinta Malone (“Malone”), life

insurance proceeds. DN 1-1. Defendant, Prudential Insurance Company of America

(“Prudential”), removed the action to our Court. DN 1.

        This matter is before the Court on Prudential’s motion to dismiss. DN 22, 22-1. Plaintiffs

filed a response to Prudential’s motion. DN 31. Prudential then filed a reply to the response. DN

43. The matter is now ripe for review.

        For the reasons stated herein, Prudential’s motion to dismiss will be granted.

                                           I. BACKGROUND

        Malone passed away in a tragic incident on March 18, 2014. DN 31 at 1. At the time of her

death, she worked for Time Warner Cable Enterprises LLC (“Time Warner”). DN 19 at 2. As part

of her employment, she participated in an employee welfare benefit plan (the “Plan”) sponsored

by Time Warner.1 DN 31 at 1. Under the Plan, Malone received life insurance coverage of



1
 Malone’s ERISA Plan appears to be detailed in two documents: (1) “Time Warner Cable Benefits Plan” and (2) a
document with Prudential’s logo entitled “Time Warner Cable Enterprises LLC.” DN 22-2, 22-4.
Case 3:20-cv-00248-CRS Document 45 Filed 11/23/20 Page 2 of 17 PageID #: 665




$147,000—$88,000 of basic life insurance and $59,000 of optional life insurance. DN 19 at 3, 22-

3 at 2. Prudential served as the Plan’s claims administrator. DN 22-1 at 12.

       The Time Warner Cable Benefits Plan states that an employee must “designate a

beneficiary with the TWC Benefits Service Center naming the individual(s) . . . who will receive

benefits if [the employee] die[s] while [] coverage is in effect.” DN 22-2 at 92. The document also

describes the division of proceeds, the possibility to name more than one beneficiary, an

employee’s ability to designate a beneficiary online or through a beneficiary designation form, and

the option to change a beneficiary. DN 22-2 at 92-93. Similarly, the document with Prudential’s

logo states that an employee has “the right to choose a beneficiary.” DN 22-4 at 38. This document

also explains that an employee may change a named beneficiary at any time, the change must be

“filed through the Contract Holder,” and any change would “take effect on the date the form is

signed.” DN 22-4 at 38. It is undisputed that, as of February 6, 2014, D.S.S. and Brown were

named as Malone’s primary beneficiaries. DN 19 at 3, 22-1 at 3, 31-2 at 2.

       Following Malone’s death, Prudential communicated with Time Warner to determine the

individual(s) designated as Malone’s beneficiary. DN 22-1 at 7, 22-3 at 2, 43 at 13. Apparently,

these communications revealed that D.S.S. and Brown were no longer Malone’s primary

beneficiaries. DN 22-1 at 3, 43 at 13. According to Prudential, “[o]n February 7, 2014, [] Malone

. . . changed the beneficiary designation for her life insurance benefits from Plaintiffs to []

Malone’s aunt, Tiffani Q. Graves.” DN 22-1 at 1, 3.

       Prudential then contacted Tiffani Graves (“Graves”) to begin the necessary steps before it

could distribute Malone’s life insurance proceeds. DN 22-1 at 4, 22-5 at 2-4. Prudential approved

the payment of Malone’s life insurance proceeds to Graves in June 2014. DN 22-5 at 3.




                                                2
Case 3:20-cv-00248-CRS Document 45 Filed 11/23/20 Page 3 of 17 PageID #: 666




        McDowell was appointed as the Administratrix of Malone’s estate in November 2014. DN

31-2 at 2. On December 15, 2014, McDowell called Prudential to ask whom Malone named as her

life insurance beneficiary. DN 22-6 at 6. She was advised that Prudential was “not at liberty to

discuss who [the] claim was paid out to.” DN 22-6 at 6. She requested a “call back . . . to discuss

[the] claim.” DN 22-6 at 6. A Prudential employee called McDowell a few hours later and

reaffirmed that Prudential could not advise whom Malone named as her beneficiary, but that the

“claim [for benefits] was approved on June 13, 2014.” DN 22-6 at 6. This employee also informed

McDowell that Prudential would mail to her Internal Revenue Service (“IRS”) Form 712, which

includes the name of a policy’s beneficiary, if McDowell sent Malone’s estate documents to

Prudential.2 DN 22-6 at 6.

        McDowell received Form 712 on December 31, 2014. DN 31 at 6, 31-3 at 5-6. Form 712

evidences that Graves was Malone’s only beneficiary; however, the document does not indicate

when Malone’s named Graves as her beneficiary. DN 31 at 6, 31-3 at 5-6.

        On April 9, 2015, McDowell called Prudential to continue her quest to determine whom

Malone named as her beneficiary and when Malone’s beneficiary designation was changed. DN

22-6 at 5. Prudential informed McDowell that they “could not verify who the bene [sic] is.” DN

22-6 at 5. McDowell called Prudential the following day and was advised that “[Prudential] cannot

verify bene [sic] info [sic] due to privacy acts” and to “[c]ontact Time Warner Cable in regards to

inquires on beneficiary designation changes.” DN 22-6 at 4. Two weeks later, McDowell contacted

Prudential with the same inquiry and was again told “to contact TWC as we did not handle benes

[sic].” DN 22-6 at 3.



2
  Prior to McDowell’s phone conversation with Prudential on December 15, 2014, she emailed Prudential requesting
IRS Form 712. DN 22-5 at 2. Form 712 is filed by executors with other tax forms to report the value of a life
insurance policy’s proceeds for estate tax purposes.

                                                       3
Case 3:20-cv-00248-CRS Document 45 Filed 11/23/20 Page 4 of 17 PageID #: 667




       McDowell resumed her investigation on September 2, 2015. DN 22-6 at 3, 31-2 at 2.

During that inquiry, a Prudential employee informed McDowell that they “did not have []

information” on when the Plan’s beneficiary designation was changed and advised her “to contact

Time Warner benefits.” DN 22-6 at 3, 31-2 at 2. The following day, McDowell called Prudential

“to inquire when [Malone’s] file was initiated in our system.” DN 22-6 at 2, 31-2 at 3. She was

informed that the file originated on “03/24/2014” and that Prudential did “not have the date the

insured changed the beneficiary.” DN 19 at 3, 22-6 at 2, 31-2 at 3.

       Later in September 2015, McDowell received a fax from Prudential detailing information

regarding “the changes made by Jacinta Malone’s beneficiary designation.” DN 22-8 at 2-8, 31-3

at 9-14. This document reveals that Graves was Malone’s primary beneficiary and that D.S.S. and

Brown were secondary beneficiaries. DN 22-8 at 4-6, 31-3 at 10-12. It also confirms that as of

February 6, 2014, Plaintiffs had been the only beneficiaries. DN 22-8 at 7-8, 31-3 at 13-14. The

documents do not reveal when Graves became a beneficiary.

       Approximately two years later, Chris Meinhart, the court appointed Successor

Administrator of Malone’s estate, sent Prudential a letter requesting that Prudential “provide a

complete copy of the most current beneficiary designation dated 03/26/2014 along with

documentation of how the beneficiary designation was received.” DN 31-3 at 15. Prudential

responded that March 26, 2014, was “[t]he date on the beneficiary designation [that] the employer

forwarded the case file to us . . . .” DN 31-3 at 17. Displeased with Prudential’s response because

it did not include the beneficiary change form, Meinhart wrote Prudential again requesting that

they “provide a complete copy of the last beneficiary designation form completed by Jacinta

Malone prior to her death on 3/18/14.” DN 31-3 at 18. It is not clear whether Prudential responded.




                                                4
Case 3:20-cv-00248-CRS Document 45 Filed 11/23/20 Page 5 of 17 PageID #: 668




       It should be noted that Malone’s Plan states that a claim for benefits must be “made in

writing to the Claims Administrator within one year of the date the charges for the services were

incurred.” DN 22-2 at 21. If the claims administrator denies a claim for benefits, it must provide

adequate notice to the claimant. DN 22-2 at 21. Following the denial, a claimant may file a lawsuit;

however, the Plan explains that “no legal action at law or equity to recover benefits under the Plan

may be filed unless the claimant has complied with . . . the administrative procedures under [the

Plan],” nor may legal action be filed more than one year after “the final adverse benefit

determination.” DN 22-2 at 21, 107.

                                     II. LEGAL STANDARD

       A district court may not consider matters outside the pleadings when ruling on a Rule

12(b)(6) motion to dismiss without converting the motion into one for summary judgment. Winget

v. JP Morgan Chase Bank, N.A., 537 F.3d 565, 576 (6th Cir. 2008); see also J.P. Silverton Indus.

L.P. v. Sohm, 243 F. App'x 82, 86–87 (6th Cir. 2007). If, in a Rule 12(b)(6) motion to dismiss,

“matters outside the pleadings are presented to and not excluded by the court, the motion must be

treated as one for summary judgment under Rule 56. All parties must be given a reasonable

opportunity to present all the material that is pertinent to the motion.” Fed. R. Civ. P. 12(d). Where

“one party is likely to be surprised by the proceedings, notice is required,” but generally,

“[w]hether notice of conversion of a motion to dismiss to one for summary judgment by the court

to the opposing party is necessary depends upon the facts and circumstances of each case.”

Salehpour v. Univ. of Tenn., 159 F.3d 199, 204 (6th Cir. 1998); see also Shelby County Health

Care Corp. v. Southern Council of Indus. Workers Health & Welfare Trust Fund, 203 F.3d 926,

931 (6th Cir. 2000).




                                                  5
Case 3:20-cv-00248-CRS Document 45 Filed 11/23/20 Page 6 of 17 PageID #: 669




       Under the situation presented here, Prudential’s motion to dismiss is converted into a

motion for summary judgment. Prudential filed its motion to dismiss and attached two documents

that encompass Malone’s employee welfare benefit plan, along with numerous other documents

evidencing communications with Time Warner, Graves, and McDowell. DN 22-2, 22-3, 22-4, 22-

5, 22-6, 22-7, 22-8, Although the Plan documents are likely part of the pleadings, the other

communications are not. If this Court considers the additional documents, Prudential’s motion to

dismiss should be treated as one for summary judgment under Rule 56. Thus, Prudential’s motion

to dismiss both introduced communications that are outside the pleadings and suggested that it

could be converted into a motion for summary judgment.

       Although Plaintiffs’ response does not address the legal standard for converting a motion

to dismiss into a motion for summary judgment, it states that “[Prudential’s] Motion [sic] is in

actuality one for summary judgment . . . .” DN 31 at 11. Plaintiffs did not, however, attempt to

explain why this Court should not treat Prudential’s motion as one for summary judgment.

Plaintiffs also did not state that they needed any additional discovery or an opportunity to

supplement the record. In fact, Plaintiffs attached documents outside the pleadings in response to

Prudential’s motion, including an affidavit from McDowell, a timeline of relevant events, and

documentary evidence of communications between McDowell, Time Warner, and Prudential. DN

31-1, 31-2, 31-3. Thus, Plaintiffs had a reasonable opportunity to present additional material and

to request discovery.

       A party moving for summary judgment must demonstrate “there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “[T]he mere existence of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment; the requirement is that there be no



                                                6
Case 3:20-cv-00248-CRS Document 45 Filed 11/23/20 Page 7 of 17 PageID #: 670




genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 263 (1986). An

issue of material fact is genuine if a rational fact finder could find in favor of either party on the

issue. Id. at 248.

        In undertaking this analysis, the Court must view the evidence in a light most favorable to

the non-moving party. Scott v. Harris, 550 U.S. 372, 378 (2007). The party moving for summary

judgment bears the burden of establishing the nonexistence of any issue of material fact. Celotex

Corp. v. Catrett, 477 U.S. 317, 330 (1986). A party can meet this burden by “citing to particular

parts of materials in the record” or “showing that the materials cited do not establish the . . .

presence of a genuine dispute.” Fed. R. Civ. P. 56 (c)(1). This burden can also be met by

demonstrating that the nonmoving party “fail[ed] to make a showing sufficient to establish the

existence of an element essential to that party's case, and on which that party will bear the burden

of proof at trial.” Celotex, 477 U.S. at 322.

                                          III. ANALYSIS

        Upon removal, Plaintiffs filed an Amended Complaint. DN 19. They first allege that the

life insurance proceeds were “wrongfully paid . . . to Graves.” DN 19 at 3. Second, they claim

that Prudential, Time Warner, or both “fraudulently concealed information and documentation

concerning the claim.” DN 19 at 4. Third, they argue that Prudential and Time Warner “breached

fiduciary duties and committed bad faith.” DN 19 at 4. Finally, they allege that “Prudential

breached its contract, violated duties under the Employee Retirement Income Security Act of

1974 (“ERISA”), and/or violated the Kentucky Unfair Claims Settlement Practice Act

(“KUCSPA”) contained in KRS 304.12-230.” DN 19 at 4.

        In their Response, Plaintiffs clarified that their Amended Complaint seeks relief under

ERISA § 501(a)(1)(B) for wrongful payment and material misrepresentations, as well as



                                                  7
Case 3:20-cv-00248-CRS Document 45 Filed 11/23/20 Page 8 of 17 PageID #: 671




KUCSPA. DN 31 at 16-17. Plaintiffs specifically stated that they are not seeking relief under

ERISA § 502(a)(3). DN 31 at 16. Thus, this Court will treat any claims for breach of fiduciary

duty under § 502(a)(3) as abandoned.

       A. Plaintiffs State Law Claim is Preempted by ERISA

       Prudential contends that it cannot be liable to Plaintiffs for alleged violations of

KUCSPA because ERISA preempts this claim. DN 22-1 at 13-17, 43 at 10-12. Plaintiffs attempt

to defeat this argument by claiming that their claim under KUCSPA is not preempted, and,

alternatively that their state law claim is valid under ERISA’s savings clause. DN 31 at 16-17.

       ERISA’s express preemption clause states that ERISA “supersede[s] any and all State

laws insofar as they may now or hereafter relate to any employee benefit plan described in

section 1003(a) of this title and not exempt under section 1003(b) of this title.” 29 U.S.C. §

1144(a). The United States Supreme Court has explained that ERISA's “pre-emption clause is

conspicuous for its breadth. It establishes as an area of exclusive federal concern the subject of

every state law that ‘relates to’ an employee benefit plan governed by ERISA.” FMC Corp. v.

Holliday, 498 U.S. 52, 58 (1990) (internal citation and quotation marks omitted).

       A claim under ERISA § 502(a)(1)(B) will be preempted “if an individual, at some point

in time, could have brought his claim under ERISA § 502(a)(1)(B), and where there is no other

independent legal duty that is implicated by a defendant's actions . . . .” Aetna Health Inc. v.

Davila, 542 U.S. 200, 210 (2004). A state law claim “‘relates to’ an employee benefit plan, in the

normal sense of the phrase, if it has a connection with or reference to such a plan.” Shaw v. Delta

Air Lines, 463 U.S. 85, 96–97 (1983). A state law claim is independent of ERISA when the duty

conferred was “not derived from, or conditioned upon, the terms of” the plan and there is no




                                                  8
Case 3:20-cv-00248-CRS Document 45 Filed 11/23/20 Page 9 of 17 PageID #: 672




“need [] to interpret the plan to determine whether that duty exists.” Gardner v. Heartland Indus.

Partners, LP, 715 F.3d 609, 614 (6th Cir. 2013) (citing Davila, 542 U.S. at 210).

       Even taking all reasonable inference in favor of the Plaintiffs, their claim under KUCSPA

relates to Malone’s employee welfare benefit plan because it arises from the alleged wrongful

payment of life insurance proceeds to Graves and does not seek to correct any violation of a legal

duty that is independent of ERISA. See Tinsley v. Gen. Motors Corp., 227 F.3d 700, 704 (6th

Cir. 2000) (“claims touching on the designation of a beneficiary of an ERISA-governed plan fall

under ERISA's broad preemptive reach and are consequently governed by federal law”).

Although KUCSPA creates rights and obligations that an insured doing business in the

Commonwealth of Kentucky must follow, it does not mean that a KUCSPA claim is independent

of ERISA when the crux of a claim arises from an alleged violation of the rights and duties under

an ERISA-governed policy. See Howard v. Prudential Insurance Company of America, No.

3:16-CV-00752-CRS, 2017 WL 1199759 at *4 (W.D. Ky. Mar. 30, 2017) (holing that plaintiff's

KUCSPA claims that arose from an alleged wrongful denial of benefits of an ERISA regulated

plan did “not seek to correct any violation of a legal duty that is independent of ERISA” and

were completely preempted); Milby v. Liberty Life Assurance Company of Boston, 102 F. Supp.

3d 922, 934-35 (W.D. Ky. 2015) (claims under KUCSPA were completely preempted because

the claims were based on administration of benefits claims and the duties allegedly breached

only existed because of the ERISA-regulated plan); Hanshaw v. Life Insurance Company of

North America, No. 3:14-CV-00216-JHM, 2014 WL 5439253 at *5-6 (W.D. Ky. Oct. 24, 2014)

(holding that a state law contract claim did not arise independently of ERISA because the rights

and obligations under the contract were established by an ERISA-regulated policy). As the

Plaintiff’s claims have a clear connection to Malone’s employee welfare benefit plan and there



                                                9
Case 3:20-cv-00248-CRS Document 45 Filed 11/23/20 Page 10 of 17 PageID #: 673




would be a need to interpret the Plan to determine whether a duty exists, Plaintiffs’ claim is

completely preempted by ERISA.

       To defeat complete preemption, Plaintiffs argue that their KUCSPA claim falls under

ERISA’s savings clause. Following ERISA’s preemption clause, the statute states, “nothing in

this subchapter shall be construed to exempt or relieve any person from any law of the state

which regulates insurance.” 29 U.S.C. 1144(b)(2)(A). However, ERISA’s savings clause does

not apply to state law claims that are subject to complete preemption. See Davila, 542 U.S. at

217-18 (“Under ordinary principles of conflict pre-emption, then, even a state law that can

arguably be characterized as ‘regulating insurance’ will be pre-empted if it provides a separate

vehicle to assert a claim for benefits outside of, or in addition to, ERISA's remedial scheme”);

Traughber v. Sun Life Fin. (U.S.) Servs. Co., No. 1:18-36, 2018 WL 6050875 (W.D. Ky. Nov.

19, 2018) (“all [KUCSPA] claims asserted by Plaintiff [against an ERISA fiduciary] arise from

duties and obligations set out in Sun Life’s ERISA-governed Plan.”).

       Plaintiffs rely heavily on Harrison v. TEAMCARE-A Central States Health Plan, 187 F.

Supp. 3d 812 (W.D. Ky. 2016), to persuade this Court that its KUCSPA claim should not be

dismissed. DN 31 at 16-17. In Harrison, the court initially ordered dismissal of the state law

claims against Central States, the plan administrator, because they were completely preempted

by ERISA. Id. at 815. Later, the court granted the plaintiff's motion to amend the court's order

and held that the KUCSPA claims against Health Care Services Corporation (“HCSC”) were not

completely preempted because HCSC was not the plan administrator, did not owe fiduciary

duties to the plaintiff, and the plaintiff could not have brought his claims against HCSC under

ERISA's civil enforcement mechanisms. Id. However, the court held that the KUCSPA claims

against Central States, the plan administrator, remained completely preempted. Id.



                                                10
Case 3:20-cv-00248-CRS Document 45 Filed 11/23/20 Page 11 of 17 PageID #: 674




       Harrison is distinguishable from the case at bar. Here, Plaintiffs asserted claims against

Prudential, the plan administrator, for the wrongful payment of life insurance proceeds. Unlike

HCSC, Prudential was the plan administrator for Malone’s employee welfare benefit plan, acted

as a fiduciary, and the Plan is subject to the civil enforcement mechanisms of ERISA. Thus,

Plaintiffs’ state law claim under KUCSPA is completely preempted, and not saved by ERISA’s

Savings Clause.

       B. Plaintiffs’ ERISA Claims are Time Barred

       Prudential contends that Plaintiffs’ claims under ERISA § 502(a)(1)(B) for benefits and

material misrepresentation are untimely under the Plan’s limitations provision. DN 22-1 at 7-11,

43 at 13-14. Plaintiffs argue that the cause of action did not accrue when McDowell learned the

life insurance proceeds were paid to Graves because Prudential did not issue a claim denial, and

Prudential failed to disclose documents evidencing Malone’s beneficiary designation change.

DN 31 at 13-15.

               a. Claim for Benefits

       A participant in an employee benefit plan covered by ERISA may bring a civil action

under § 502(a)(1)(B) to recover benefits due under the terms of the plan, enforce rights under the

terms of the plan, or clarify rights to future benefits under the terms of the plan. 29 U.S.C. §

1132(a)(1)(B). ERISA does not provide a statute of limitations for a participant lawsuit to

recover plan benefits. Instead a federal court will apply the most analogous statute of limitations

under state law, typically the statute of limitations applicable under state contract law. See

Santino v. Provident Life & Acc. Ins. Co., 276 F.3d 772, 776 (6th Cir. 2001) (“Although ERISA

does not provide a statute of limitations for benefit claims, this Court has noted that such claims

are governed by the most analogous state statute of limitations . . .”). It is permissible, however,



                                                 11
Case 3:20-cv-00248-CRS Document 45 Filed 11/23/20 Page 12 of 17 PageID #: 675




for a court to apply a shorter limitations period that is contractually agreed upon in plan

documents if the court finds that the time period is reasonable. See Heimeshoff v. Hartford Life &

Acc. Ins. Co., 571 U.S. 99, 105–06 (2013) (upholding a plan provision imposing a three-year

limitation period on a participant’s right to file suit under ERISA Section 502(a)(1)(B), stating

that “[a]bsent a controlling statute to the contrary, a participant and a plan may agree by contract

to a particular limitations period, even one that starts to run before the cause of action accrues, as

long as the period is reasonable”); Morrison v. Marsh & McLennan Companies, Inc., 439 F.3d

295, 301 (6th Cir. 2006), (upholding a limitations provision in an ERISA plan that required an

individual to bring a legal action within three years of the date his or her benefits were denied or

the date the cause of action first accrued, if earlier); Daniels v. Life Ins. Co. of N. Am., No. 5:08-

CV-137-R, 2009 WL 604128, at *2 (W.D. Ky. Mar. 6, 2009) (finding that a policy’s three-year

limitations period barred the plaintiff’s claim, which was filed six years after the insurer denied

plaintiff’s claim for benefits). Although there is no clear standard of reasonableness, case law

suggests that a one-year limitations period following a final denial of benefits is reasonable. See

Fetterhoff v. Liberty Life Assur. Co., 282 F. App'x 740, 744 (11th Cir. 2008) (upholding the

district court’s dismissal of the plaintiff’s claim for benefits after finding the policy's agreed

upon one-year limitations period applied); Ford v. Premera Blue Cross, No. C17-1738 MJP,

2018 WL 1620984, at *2 (W.D. Wash. Apr. 4, 2018) (finding that the parties “had a right to

contract for a one-year limitations period, and that such a period is reasonable”).

       Malone’s Plan states that a claim for benefits must be “made in writing to the Claims

Administrator within one year of the date the charges for the services were incurred.” DN 22-2 at

21. If the claims administrator denies a claim for benefits, it must provide adequate notice to the

claimant. DN 22-2 at 21. Following the denial, a claimant may file a lawsuit; however, “no legal



                                                  12
Case 3:20-cv-00248-CRS Document 45 Filed 11/23/20 Page 13 of 17 PageID #: 676




action at law or equity to recover benefits under the Plan may be filed unless the claimant has

complied with . . . the administrative procedures under [the Plan],” nor may legal action be filed

more than one year after “the final adverse benefit determination.” DN 22-2 at 21, 107. Because

the contract’s language clearly states that a claimant has one-year to bring a claim following an

adverse benefit determination and Plaintiffs did not present arguments indicating that the

limitations period is unreasonable, we find no reason to believe that the Plan’s one-year

contractual limitations provision is unreasonable.

         Since we hold that the Plan’s statute of limitations provision applies, we must determine

the appropriate accrual date. Prudential argues that the limitations period began on December 15,

2014, when one of its employees informed McDowell that Malone’s life insurance proceeds had

been paid. DN 22-1 at 7-10, 43 at 8-10. Plaintiffs contend that the cause of action did not accrue

because Prudential never issued a claim denial and did not provide documentation regarding

Malone’s alleged beneficiary designation change. DN 31 at 13-15.

         The “discovery rule” governs when a cause of action under 29 U.S.C. § 1132(a)(1)(B)

accrues. Morrison, 439 F.3d at 302 (6th Cir. 2006); see also Patterson v. Chrysler Grp., LLC,

845 F.3d 756, 763 (6th Cir. 2017). Under the discovery rule, “the limitations period begins to run

when the plaintiff discovers, or with due diligence should have discovered, the injury that is the

basis of the action.” Redmon v. Sud–Chemie Inc. Ret. Plan, 547 F.3d 531, 535 (6th Cir. 2008). A

claim under § 1132(a)(1)(B) does not accrue for the purpose of the statute of limitations upon the

formal denial of benefits as Plaintiffs suggest. DN 31 at 13-14. Thus, a fiduciary’s clear and

unequivocal repudiation of benefits to a claimant, whether through formal or informal means,

causes a claim to accrue for statute of limitations purposes. Morrison, 439 F.3d at 302 (6th Cir.

2006).



                                                 13
Case 3:20-cv-00248-CRS Document 45 Filed 11/23/20 Page 14 of 17 PageID #: 677




       Here, McDowell began calling Prudential on December 15, 2014 to learn whom Malone

named as her beneficiary. DN 22-6 at 6. She was told that Prudential was “not at liberty to

discuss who [the] claim was paid out to,” but learned that the life insurance proceeds were

approved to be paid to someone on June 13, 2014. DN 22-6 at 6. During this conversation, the

Prudential employee also informed McDowell that Prudential would mail her IRS Form 712

since she was the Administratrix of Malone’s estate, which ultimately revealed that Graves was

the only beneficiary. DN 22-6 at 6, 31-3 at 5-6.

       Unsatisfied with Prudential’s response or the information learned from Form 712,

McDowell called Prudential several times in April 2015 to determine when Malone’s beneficiary

designation was changed. DN 22-6 at 4-6. Each time she was told by a Prudential employee that

they could not verify who the beneficiary was and that she should contact Time Warner for

inquiries regarding Malone’s beneficiary change. DN 22-6 at 4-6.

       These interactions also occurred on several occasions in September 2015. DN 22-6 at 2-

3, 31-2 at 2-3. During these conversations, Prudential reminded McDowell to contact Time

Warner to obtain answers regarding Malone’s beneficiary designation change, but, on one

occasion, informed McDowell that Malone’s file originated on March 24, 2014 and that

Prudential did not know when Malone changed her beneficiary designation. DN 22-6 at 2-3, 31-2

at 2-3. Later in September 2015, Prudential faxed McDowell a document listing Graves as the

Plan’s primary beneficiary and Plaintiffs as secondary beneficiaries. DN 22-8 at 2-8, 31-3 at 9-

14.

       Viewing the facts in light most favorable to the Plaintiffs, the accrual date occurred on

December 31, 2014, at the latest. On December 15, 2014, Prudential clearly informed

McDowell, who was acting as the Administratrix of Malone’s estate and custodian of D.S.S, that



                                                   14
Case 3:20-cv-00248-CRS Document 45 Filed 11/23/20 Page 15 of 17 PageID #: 678




Malone’s life insurance proceeds were paid on June 14, 2014. DN 22-6 at 6. Two weeks later,

Malone received Form 712 from Prudential, which evidenced that Malone’s life insurance

proceeds were paid to Graves, rather than D.S.S. or Brown. DN 22-5 at 2, 31-3 at 5-6. Upon

learning from Prudential that the life insurance proceeds were paid in June 2014 and then

receiving confirmation that the proceeds were, in fact, paid to someone other than D.S.S. or

Brown, the Plan’s limitations period began to run because Plaintiffs discovered, or should have

discovered, a clear repudiation of benefits. In the year that followed, Plaintiffs failed to file a

written claim for benefits with Prudential. Plaintiffs also failed to file a lawsuit until February

2020, years after the Plan’s limitations provision expired.

        Plaintiffs do not argue that this Court should adopt a different accrual date or advance

any related arguments. Plaintiffs also do not explain why they did not know or should not have

known that they could have asserted a claim for benefits within one-year after learning that

Malone’s life insurance proceeds were paid to someone else. Instead, they contend that their

cause of action did not accrue because Prudential failed to issue a formal claim denial and

allegedly misrepresented Malone’s beneficiary designation change.

        These arguments are unpersuasive. Plaintiffs never filed a written claim for benefits,

which would have triggered Prudential’s obligation to formally notify them of a denial of

benefits and afforded them a reasonable opportunity for a full and fair review of the decision to

deny the claim. DN 22-2 at 21. Further, Prudential’s alleged failure to provide documentary

evidence of Malone’s beneficiary designation did toll the limitations period from accruing

because the Plaintiffs knew or should have known that they had a claim for the alleged wrongful

payment of benefits after learning the benefits were paid to someone else.




                                                  15
Case 3:20-cv-00248-CRS Document 45 Filed 11/23/20 Page 16 of 17 PageID #: 679




       Even assuming, arguendo, that the one-year limitations period under the Plan is

unreasonable, Plaintiffs’ claim for benefits still fails. The Sixth Circuit has held that “when a

plaintiff seeks benefits under the plan and those claims depend on alleged violations of ERISA's

statutory protections, Kentucky's five-year limitations period [under KRS 413.120(2)] applies.”

Fallin v. Commonwealth Indus., Inc., 695 F.3d 512, 515 (6th Cir. 2012) (internal citation and

quotation marks omitted). If a claim is based on the contract alone, then Kentucky's fifteen-year

statute of limitations found in KRS 413.090(2) applies. Redmon, 547 F.3d at 537.

       Here, Plaintiffs’ claims are based on Prudential’s alleged violation of ERISA §

502(a)(1)(B). As noted above, the accrual date occurred on December 31, 2014. On this date,

Plaintiffs knew or should have known that they had a claim for the alleged wrongful payment of

benefits because McDowell, acting as Administratrix and custodian of D.S.S., was informed that

Malone’s life insurance proceeds were paid to someone other than Plaintiffs and was able to

confirm this information from Form 712. Even if we applied Kentucky’s statutory limitations

period under KRS 413.120(2) to the accrual date, Plaintiffs failed to file their lawsuit prior to the

five-year expiration. Thus, Plaintiffs’ claim for the alleged wrongful payment of benefits is

untimely.

               b. Claim for Material Misrepresentation

       Plaintiffs’ claim under ERISA § 501(a)(1)(B) for material misrepresentation is also

untimely. Plaintiffs failed to file their action within either the Plan’s one-year time period or

Kentucky’s five-year limitations period after they knew or should have known they had a claim

for the alleged material misrepresentation of Malone’s beneficiary designation. The fact that

McDowell and Meinhart requested documentation from Prudential detailing Malone’s

beneficiary designation change on several occasions throughout the past six years does not toll



                                                  16
Case 3:20-cv-00248-CRS Document 45 Filed 11/23/20 Page 17 of 17 PageID #: 680




the limitations period. In fact, Plaintiffs have not provided any case citations where the statute of

limitations was tolled because the claims administrator declined to provide this documentation.

Given that the Plaintiffs did not obtain documentary evidence of Malone’s alleged beneficiary

designation change before filing this lawsuit, there is no reason to believe that they could not

have filed their claim within the applicable limitations period. Thus, Plaintiffs’ claim for alleged

material misrepresentations is untimely.

                                        V. CONCLUSION

       For the reasons discussed herein, Prudential’s motion to dismiss, which is being treated as

a motion for summary judgment, will be granted by separate order.



        November 20, 2020




                                                 17
